Title: Board of Visitors, University of Virginia, 20 July 1830
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Teusday. July 20th.
                        The Board met according to adjournment.
                        Resolved, That the professor of modern languages will not be required to reside within the precincts of the
                            University and the Pavilion with its adjacent grounds heretofore assigned to him will be applied to such uses, as the
                            Visitors or the Executive Committee may direct.
                        He will be exempt from the duty of attending the meetings of the Faculty as a member thereof;–but will be
                            required to perform all the other duties of his office;–and he is especially enjoined to make the weekly and other reports
                            of his classes, promptly and accurately,–to instruct his senior classes in the literature of the Countries whose languages
                            they study, and to resume his lectures on modern history and Geography.
                        His salary, from the commencement of the next session shall be one thousand dollars per
                                annum to be paid, as heretofore.
                        A tutor in the school of modern languages shall be employed with a salary of five hundred dollars per annum, payable as the salaries of the professors are paid, and he shall be entitled
                            moreover to one third part of all the fees received in the school? He shall be appointed by the Visitors, or, in their
                            recess, by the Executive Committee;–shall hold his office during the pleasure of the Visitors; shall conform to all the
                            laws of the Institution;–shall reside within the precincts; and have convenient accommodations, for himself and family, to
                            be assigned by the Visitors or the Executive Committee in the dormitories or hotels and grounds of the University;–and
                            shall perform such specific duties as may be assigned him by the Professor, with the approbation of the Visitors or the
                            Executive committee.
                        Resolved, That in the school of moral philosophy there shall be taught in addition to the subjects now
                            required, rhetoric and Belles lettres including English composition; and the school of antient languages is releived from
                            the duty of teaching rhetoric & Belles lettres. The professor of moral Philosophy shall be entitled to a full fee
                            from every student attending his school; and the fee of fifteen dollars for attending the class of political economy is
                            abolished.
                        Resolved, That John A. G. Davis be invited to fill the chair of the Professor of law for twelve months from
                            this date at a salary of one thousand dollars per annum, payable as the salaries of the other
                            professors are paid; receiving also from the students attending his class the fees prescribed by the Enactments. He shall
                            occupy the Pavilion of the former law professor, with the tenements which have been attached thereto; & shall be
                            allowed to continue his practice of the law, and during term time, to make such arrangements as he can agree on with the
                            other professors to exchange lecture hours with them.
                        On application of Thomas Jefferson Randolph, exer [expansion sign] of Thomas Jefferson decd.—Resolved that he have leave to
                            deposit the bust of Mr. Jefferson in the Library subject to his order;–and that the Proctor under his direction, cause it
                            to be removed.
                        The Board then adjourned till tomorrow 8. O.Clock.
                        
                            
                                
                            
                        
                    